Exhibit DELCATH SYSTEMS, INC. AND Trustee FORM OF INDENTURE Dated as of Debt Securities Reconciliation and tie between Trust Indenture Act of 1939, as amended, and the Indenture Trust Indenture Act Section IndentureSection (S)310(a)(1) 6.8 (a)(2) 6.8 (b) 6.9 (S)312(a) 7.1 (b) 7.2 (c) 7.2 (S)313(a) 7.3 (b)(2) 7.3 (c) 7.3 (d) 7.3 (S)314(a) 7.4 (c)(1) 1.2 (c)(2) 1.2 (e) 1.2 (f) 1.2 (S)316(a) (last sentence) 1.1 (a)(1)(A) 5.2,5.12 (a)(1)(B) 5.13 (b) 5.8 (S)317(a)(1) 5.3 (a)(2) 5.4 (b) 10.3 (S)318(a) 1.8 Note: This reconciliation and tie shall not, for any purpose, be deemed to be part of the Indenture. TABLE OF CONTENTS ARTICLE1 DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 Section1.1 Definitions; Rules of Construction 1 Section1.2 Compliance Certificates and Opinions 12 Section 1.3 Form of Documents Delivered to Trustee 13 Section 1.4 Acts of Holders 13 Section 1.5 Notices, etc., to Trustee and Company 15 Section 1.6 Notice to Holders of Securities; Waiver 15 Section 1.7 Language of Notices 16 Section 1.8 Incorporation by Reference of Trust Indenture Act; Trust Indenture Act Controls 16 Section 1.9 Effect of Headings and Table of Contents 17 Section 1.10 Successors and Assigns 17 Section 1.11 Separability Clause 17 Section 1.12 Benefits of Indenture 17 Section 1.13 Governing Law; Waiver of Trial by Jury 17 Section 1.14 Legal Holidays 17 Section 1.15 Counterparts 18 Section 1.16 Judgment Currency 18 Section1.17 Limitation on Individual Liability 19 ARTICLE 2 SECURITIES FORMS 19 Section 2.1 Forms Generally 19 Section 2.2 Form of Trustee’s Certificate of Authentication 20 Section 2.3 Securities in Global Form 20 ARTICLE 3 THE SECURITIES 21 Section 3.1 Amount Unlimited; Issuable in Series 21 Section 3.2 Currency; Denominations 25 Section 3.3 Execution, Authentication, Delivery and Dating 25 i Section 3.4 Temporary Securities 27 Section 3.5 Registration, Transfer and Exchange 27 Section 3.6 Mutilated, Destroyed, Lost and Stolen Securities 32 Section 3.7 Payment of Interest and Certain Additional Amounts; Rights to Interest and Certain Additional Amounts Preserved 33 Section 3.8 Persons Deemed Owners 34 Section 3.9 Cancellation 35 Section 3.10 Computation of Interest 35 Section 3.11 CUSIP and ISIN Numbers 35 ARTICLE 4 SATISFACTION AND DISCHARGE OF INDENTURE 36 Section 4.1 Satisfaction and Discharge 36 Section 4.2 Defeasance and Covenant Defeasance 37 Section 4.3 Application of Trust Money 41 Section 4.4 Qualifying Trustee 41 ARTICLE 5 REMEDIES 42 Section 5.1 Events of Default 42 Section 5.2 Acceleration of Maturity; Rescission and Annulment 43 Section 5.3 Collection of Indebtedness and Suits for Enforcement by Trustee 44 Section 5.4 Trustee May File Proofs of Claim 45 Section 5.5 Trustee May Enforce Claims without Possession of Securities 46 Section 5.6 Application of Money Collected 46 Section 5.7 Limitations on Suits 47 Section 5.8 Unconditional Right of Holders to Receive Principal and any Premium, Interest and Additional Amounts 47 Section 5.9 Restoration of Rights and Remedies 48 Section 5.10 Rights and Remedies Cumulative 48 Section 5.11 Delay or Omission Not Waiver 48 Section5.12 Control by Holders of Securities 48 ii Section 5.13 Waiver of Past or Existing Defaults 49 Section 5.14 Waiver of Stay or Extension Laws 49 Section 5.15 Undertaking for Costs 49 ARTICLE 6 THE TRUSTEE 50 Section 6.1 Certain Duties and Responsibilities 50 Section 6.2 Certain Rights of Trustee 50 Section 6.3 Notice of Defaults 53 Section 6.4 Not Responsible for Recitals or Issuance of Securities 54 Section 6.5 May Hold Securities 54 Section 6.6 Money Held in Trust 54 Section 6.7 Compensation and Reimbursement 54 Section 6.8 Corporate Trustee Required; Eligibility; Conflicting Interests 56 Section 6.9 Resignation and Removal; Appointment of Successor 56 Section 6.10 Acceptance of Appointment by Successor 58 Section 6.11 Merger, Conversion, Consolidation or Succession to Business 59 Section6.12 Appointment of Authenticating Agent 60 ARTICLE 7 HOLDERS LISTS AND REPORTS BY TRUSTEE AND COMPANY 62 Section 7.1 Company to Furnish Trustee Names and Addresses of Holders 62 Section 7.2 Preservation of Information; Communications to Holders 62 Section 7.3 Reports by Trustee 62 Section 7.4 Reports by Company 63 ARTICLE 8 CONSOLIDATION, MERGER AND SALES 64 Section 8.1 Company May Consolidate, etc., Only on Certain Terms 64 Section 8.2 Successor Person Substituted for Company 64 ARTICLE 9 SUPPLEMENTAL INDENTURES 65 Section 9.1 Supplemental Indentures Without Consent of Holders 65 Section 9.2 Supplemental Indentures With Consent of Holders 67 Section 9.3 Execution of Supplemental Indentures 68 iii Section 9.4 Revocation of Consents 69 Section 9.5 Effect of Supplemental Indentures 69 Section 9.6 Reference in Securities to Supplemental Indentures 69 Section 9.7 Conformity with Trust Indenture Act 69 Section 9.8 Notice of Supplemental Indenture 70 ARTICLE 10 COVENANTS 70 Section 10.1 Payment of Principal, any Premium, Interest and Additional Amounts 70 Section 10.2 Maintenance of Office or Agency 70 Section 10.3 Money for Securities Payments to Be Held in Trust 71 Section 10.4 Additional Amounts 72 Section 10.5 Waiver of Certain Covenants 73 Section 10.6 Company Statement as to Compliance 73 ARTICLE 11 REDEMPTION OF SECURITIES 74 Section 11.1 Applicability of Article 74 Section 11.2 Election to Redeem; Notice to Trustee 74 Section 11.3 Selection by Trustee of Securities to be Redeemed 74 Section 11.4 Notice of Redemption 75 Section 11.5 Deposit of Redemption Price 76 Section 11.6 Securities Payable on Redemption Date 77 Section 11.7 Securities Redeemed in Part 77 Section11.8 Repurchases on the Open Market 78 ARTICLE 12 SINKING FUNDS 78 Section 12.1 Applicability of Article 78 Section 12.2 Satisfaction of Sinking Fund Payments with Securities 78 Section 12.3 Redemption of Securities for Sinking Fund 79 ARTICLE 13 REPAYMENT AT THE OPTION OF HOLDERS 79 Section 13.1 Applicability of Article 79 iv ARTICLE 14 SECURITIES IN FOREIGN CURRENCIES 80 Section 14.1 Applicability of Article 80 ARTICLE 15 MEETINGS OF HOLDERS OF SECURITIES 80 Section 15.1 Purposes for Which Meetings May Be Called 80 Section 15.2 Call, Notice and Place of Meetings 80 Section 15.3 Persons Entitled to Vote at Meetings 81 Section 15.4 Quorum; Action 81 Section 15.5 Determination of Voting Rights; Conduct and Adjournment of Meetings 82 Section15.6 Counting Votes and Recording Action of Meetings 83 v INDENTURE (the “Indenture”), dated as of
